Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2021 has been entered.
 
Status of Claims
Applicant’s response, filed 4/15/2021, to the Office action mailed 9/18/2020 (hereinafter “the previous Office action”) is acknowledged.  Applicant amended Claim 120, added Claim 150 and presented arguments in response to the Office action.   
Claims 120, 121, 128-130,132-147 and 150 are pending.
Claims 120, 128-130, 132-142, 146, 147 and 150 are presently under consideration.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following 

Claim Rejections - 35 USC § 103 – Amended 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 120, 128-130, 132-138, 140-142 and 150 are rejected under 35 U.S.C. 103 as being unpatentable over Bacha et al. (WO 2013/110058 A2; previously cited), hereinafter “Bacha”, in view of Stupp et al. (“Radiotherapy plus Concomitant and Adjuvant Temozolomide for Glioblastoma”, The New England Journal of Medicine, Vol. 352(10), pp. 987-996, 3/2005; previously cited), hereinafter “Stupp”.
Claim 120, as presently amended, is drawn to a method of “radiosensitizing                 glioblastoma multiforme (GBM) comprising the step of administering a substituted hexitol derivative to a patient suffering from GBM together with a therapeutically effective quantity of radiation, wherein the substituted hexitol derivative is dianhydrogalactitol or diacetyldianhydrogalactitol, wherein the substituted hexitol derivative is administered at a dose sufficient to provide a plasma concentration of less than 5 µM in the patient to be treated.”  
A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  The preamble of claim 120 recites “A method of radiosensitizing glioblastoma multiforme (GBM).”  The body of the claim recites “comprising the step of administering a substituted hexitol derivative to a patient suffering from GBM together with a therapeutically effective quantity of radiation, wherein the substituted hexitol derivative is dianhydrogalactitol or diacetyldianhydrogalactitol, wherein the substituted hexitol derivative is administered at 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir.1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation). 
Furthermore, the claimed method of radiosensitizing GBM (cells) merely requires the step of administering dianhydrogalactitol to a patient suffering from GBM, at a dose sufficient to provide a plasma concentration of dianhydrogalactitol of less than 5 µM.  As presented below, Bacha teaches this.
inter alia, high-energy electrons from a linear accelerator unit. 
Bacha teaches a method for the treatment of GBM comprising administering the hexitol derivative, dianhydrogalactitol in combination with ionizing radiation.  See, for example, page 13, para. [0044]; page 43, para. [0134]; page 78, para. [0232]; page 103, para. [0291] and claims 114, 117, 118 and 125.  The dianhydrogalactitol is administered intravenously or orally.  See page 103, para. [0290]; and claim 122.  The combined administration of radiation and dianhydrogalactitol is taught to be “useful because radiation therapy is almost always undertaken early in the treatment of GBM and improvements in the efficacy of such radiation therapy or the ability to exert a synergistic effect by combining radiation therapy with the administration of a substituted hexitol derivative such as dianhydrogalactitol is significant [emphasis added].”  See paragraph [0134], particularly the last sentence.  
With regard to the limitation of instant claim 120 for the administration of dianhydrogalactitol at a dose sufficient to provide a plasma concentration of less than 5 µM in the patient to be treated Bacha teaches that the therapeutically effective amount of dianhydrogalactitol is from about 5 mg/m2 to about 25 mg/m2. See para. [0289]. 
The instant specification at page 168, lines 3-4 discloses “Pharmacokinetic analyses show dose-dependent systemic exposure with a short plasma 1-2 h half-life; average Cmax at 20 mg/m2 is 266 ng/mL (0.18 μg/mL or 1.8 μM). [Emphasis added]”.  Accordingly, the therapeutically effective amount of dianhydrogalactitol taught by Bacha, supra, provides a plasma concentration of less than 5 µM, as required by the instant claims.  Additionally, the dosage range of about 5 mg/m2 to about 25 mg/m2 taught by Bacha encompasses a dosage that would provide a plasma concentration of 1 µM as required by new claim 150.  With respect to claimed dosage amount of the active agent in the instant method, it is not inventive to discover the optimum or workable ranges by routine experimentation when general conditions of a claim are disclosed in the prior art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955) and MPEP 2144.05(11).
Bacha discloses that previous studies have shown that, on average, radiation treatment of GBM after surgery can reduce the tumor size to 107 cells.  “A total radiation dose of 60-65 Gy has been found to be optimal for treatment.”  See para. [0016].   6 -methylguanine-DNA methyltransferase (MGMT), which results in repair of the lesion at O6 of the guanine of DNA molecules. Additionally, cancer stem cells (CSC) are a subpopulation of the tumor that resist therapy and give rise to relapse.”  See para. [0018] and [0019].
Bacha teaches the effective treatment of GBM with the combination of dianhydrogalactitol, ionizing radiation and temozolomide.  See para. [0041] to [0044].  Bacha teaches dianhydrogalactitol also suppresses colony formation and proliferation by cancer stem cells, as required by instant claim 140. See para. [0318]. Bacha, at para. [0319] teaches that dianhydrogalactitol is active against tumors that are refractory to temozolomide, as required by instant claim 142. Also at para. [0318], Bacha teaches that dianhydrogalactitol acts independently of the O6-methylguanine-DNA methyltransferase (MGMT) repair mechanism, as required by instant claim 141.
Bacha doesn’t specify administration of the ionizing radiation as being concurrent with, or separate from administration with dianhydrogalactitol, although one of ordinary skill in the art of oncology would have recognized that concurrent and separate administration are the only two options.  The publication doesn’t teach the source of the ionizing radiation (e.g. linear accelerator”) or its administration as a single dose of as fractionated doses (although, this too, is a binary choice).
Stupp is directed to a study for treating glioblastoma with radiotherapy (i.e., ionizing radiation) alone, or radiotherapy concurrently with temozolomide followed by i.e., chemotherapy concurrently with radiation therapy and chemotherapy after radiation therapy).  Fractionated doses of radiation were administered for a total of 60 Gy.  See Abstract.  A linear accelerator was used to deliver the radiotherapy.  See page 788, right column, penultimate paragraph.  60 Gy is the mid-point of the radiation dosage range of instant claim 136 and is identical to the dosage of claim 137.  These teachings by Stupp would have provided the skilled artisan practicing the methods of Bacha with further guidance and motivation for the application of radiotherapy in the treatment of GBM, supra.  It is generally prima facie obvious to use in combination two or more agents (i.e., the combination of dianhydrogalactitol and ionizing radiation) that have previously been used separately for the same purpose. In re Kerkhoven, 205 USPQ 1069 (CCPA).

In view of the above teachings of Bacha, including the teaching of Bacha that the therapeutically effective amount of dianhydrogalactitol is from about 5 mg/m2 to about 25 mg/m2, which would, according to the instant specification, result in a plasma concentration of less than 5 μM (supra); and in particular that the combined administration of radiation and dianhydrogalactitol is taught to be “useful because radiation therapy is almost always undertaken early in the treatment of GBM and improvements in the efficacy of such radiation therapy or the ability to exert a synergistic effect by combining radiation therapy with the administration of a substituted hexitol derivative such as dianhydrogalactitol is significant” (supra),  rendering the instantly claimed method of treating GBM is prima facie obvious.  In fact, as presented above, Bacha claims the treatment of GBM comprising administration of a substituted hexitol derivative in combination with ionizing radiation (claim 125).  supra.  It is generally prima facie obvious to use in combination two or more agents that have previously been used separately for the same purpose. In re Kerkhoven, 205 USPQ 1069 (CCPA).  The teachings of Stupp provide the artisan with further guidance and motivation for the application of radiotherapy in the treatment of GBM.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 147 is rejected under 35 U.S.C. 103 as being unpatentable over Bacha et al. (supra), in view of Stupp et al. (supra), as applied to claims 120, 128-130, 132-138, 140-142 and 150 above, and further in view of Borch et al. (US Patent 5,035,878; previously cited); hereinafter “Borch”.
nstant claim 147 is drawn to the method of claim 120 wherein the method further comprises administering to the patient a therapeutically effective quantity of an agent that counteracts myelosuppression, wherein the agent is a dithiocarbamate. 
Bacha teaches a method for the treatment of GBM comprising administering the hexitol derivative, dianhydrogalactitol in combination with ionizing radiation.  Neither Bacha nor Stupp teach the administration of a dithiocarbamate to counteract myelosuppression.  The teachings of Bacha and Stupp are presented, above.  
Borch teaches that some anti-cancer drugs “can seriously damage the blood-forming function of bone marrow—an effect sometimes referred to as myelosuppression. Among the drugs causing significant myelosuppression effects are … alkylating agents.”  See column 3, lines 1-9.  Borch also teaches that “radiation therapy is still another potential source of serious damage to the blood-forming function of the bone marrow.  Administration of various compounds (such as dithiocarbamates) has been studied as a preventative treatment for the [myelosuppressive] side effects of radiation therapy.”  See column 3, lines 13-17.  The invention of Borch involves the administration of novel dithiocarbamates to protect against the myelosuppressive effects of anti-cancer drugs and radiation therapy.
Accordingly, Borch would have provided motivation to administer an anti-myelosuppressive amount of a dithiocarbamate to a patient being treated for GBM with the administration of dianhydrogalactitol (an alkylating agent; see Bacha, [0316] and  instant specification (Supplemental), page 5, line 19) and radiation therapy, as taught or made obvious by the teachings of Bacha and Stupp, supra.
In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 139 is rejected under 35 U.S.C. 103 as being unpatentable over Bacha et al. (supra), in view of Stupp et al. (supra), as applied to claims 120, 128-130, 132-138, 140-142 and 150 above, and further in view of Gainer et al. (US 2006/0194973; previously cited); hereinafter “Gainer”.
Instant claim 139 is drawn to the method of claim 120 wherein the method further comprises administering to the patient trans sodium crocetinate as a radiosensitizer. 
Bacha teaches a method for the treatment of GBM comprising administering the hexitol derivative, dianhydrogalactitol in combination with ionizing radiation.  The teachings of Bacha and Stupp are presented, above.  
In addition to the treatment of GBM comprising administering dianhydrogalactitol in combination with ionizing radiation, Bacha also teaches the addition of radiation 
Gainer teaches that “trans sodium crocetinate has been shown to increase the amount of oxygen reaching hypoxic tissues; thus, it is a very useful radiosensitizer.  It allows for reduced radiation dosages to be used, or it increases the effectiveness of irradiation and allows for tumor regression and cures.  It is useful for any type of cancer for which radiation is currently used.”  See para. [0097].  Thus, Gainer provides further motivation to use a radiation sensitizer with the dianhydrogalactitol/radiation treatment of GBM taught by Bacha, and in particular, to use trans sodium crocetinate as the radiosensitizer.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 146 is rejected under 35 U.S.C. 103 as being unpatentable over Bacha et al. (supra), in view of Stupp et al. (supra), as applied to claims 120, 128-130, 132-138,  above, and further in view of Pardridge (WO 88/00834; previously cited).
Instant claim 146 is drawn to the method of claim 120 wherein the method further comprises administering to the patient a therapeutically effective quantity of an agent that increases the ability of the substituted hexitol to pass through the blood-brain barrier (BBB).
Bacha teaches that dianhydrogalactitol crosses the blood-brain barrier.  See [0034], penultimate sentence.  Bacha doesn’t teach the use of an agent that increases the ability of the substituted hexitol to pass through the BBB.  
Pardridge teaches the use of novel chimeric peptides to deliver neuropharmaceutical agents into the brain by transcytosis across the blood-brain barrier.  The chimeric peptide is formed by conjugating a transportable peptide with a neuropharmaceutical agent.  See page 3, last paragraph.  Pardridge teaches that although “[t]he following description [of the invention] will be limited to chimeric peptides in which the neuropharmaceutical agents are hydrophilic peptides (neuropeptides) with it being understood that the invention has application to any neuropharmaceutical agent which by itself is transported at a low or non-existent rate across the blood-brain barrier [, the] invention also has application where it is desired to increase the rate at which the neuropharmaceutical agent is transported across the blood-brain barrier [emphasis added].”  See the first full paragraph at page 5.   
One of ordinary skill would have found it obvious to use an agent to increase the amount of dianhydrogalactitol entering the brain by increasing the rate of transport 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant argues that “[t]o the extent that the Office asserts that a person of ordinary skill in the art would modify the teachings of Bacha to arrive at amended independent Claim 120 because out of an entire application, Bacha discloses a single sentence that allegedly describes the usefulness of DAG combined with radiation, without any further explanation describing why a person of ordinary skill in the art would have been motivated to choose this particular combination, this is not correct. According to the MPEP, '[a]scertaining the difference between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole’ (emphasis added [by Applicant]). MPEP § 2141.02. As 
The Examiner respectfully disagrees.  As presented in the instant rejection, supra, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  The preamble of claim 120 recites “A method of radiosensitizing glioblastoma multiforme (GBM).”  The body of the claim recites “comprising the step of administering a substituted hexitol derivative to a patient suffering from GBM together with a therapeutically effective quantity of radiation, wherein the substituted hexitol derivative is dianhydrogalactitol or diacetyldianhydrogalactitol, wherein the substituted hexitol derivative is administered at a dose sufficient to provide a plasma concentration of less than 5 µM in the patient to be treated.”  Art that teaches administration of the claimed compound at the claimed amount satisfies the requirements of the claim.  
Furthermore, the claimed method of radiosensitizing GBM (cells) merely requires the step of administering dianhydrogalactitol to a patient suffering from GBM, at a dose i.e., “a method of treating a malignancy selected from the group consisting of glioblastoma multiforme and medulloblastoma comprising the step of administering a therapeutically effective quantity of a substituted hexitol derivative to a patient suffering from the malignancy”]) can further comprise the step of administering a therapeutically effective dose of ionizing radiation”); page 43, para. [0134]; page 78, para. [0232]; page 103, para. [0291] and claims 114, 117, 118 and 125. The combined administration of radiation and dianhydrogalactitol is taught to be “useful because radiation therapy is almost always undertaken early in the treatment of GBM and improvements in the efficacy of such radiation therapy or the ability to exert a synergistic effect by combining radiation therapy with the administration of a substituted hexitol derivative such as dianhydrogalactitol is significant.”  See paragraph [0134], particularly the last sentence.  Additionally, the teachings by Stupp (treating glioblastoma with radiotherapy (i.e., ionizing radiation)) would have provided the skilled artisan practicing the methods of Bacha with further guidance and motivation for the application of radiotherapy in the treatment of GBM, supra.  It is generally prima facie obvious to use in combination two or more agents (i.e., the combination of dianhydrogalactitol and ionizing radiation) that have previously been used separately for the same purpose. In re Kerkhoven, 205 USPQ 1069 (CCPA).

Conclusion
Claims 120, 128-130, 132-142, 146, 147 and 150 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/GREGG POLANSKY/Examiner, Art Unit 1629    

/SAVITHA M RAO/Primary Examiner, Art Unit 1629